

115 HR 2029 IH: Safe Innovative Guide signs for the Nation Act
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2029IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Sam Johnson of Texas (for himself and Ms. Eddie Bernice Johnson of Texas) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Administrator of the Federal Highway Administration to issue a final rule that
			 approves the use of Clearview font for positive contrast legends on guide
			 signs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Safe Innovative Guide signs for the Nation Act or the SIGN Act. 2.Clearview font permitted for positive contrast legends on guide signs (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Highway Administration shall issue a final rule that approves the use of Clearview font on positive contrast legends on guide signs. Such rule shall also be reflected in the Manual of Uniform Traffic Control Devices for Streets and Highways (MUTCD).
 (b)Other fontsThe rule issued pursuant to subsection (a) shall not require the use of such font but allows a jurisdiction to use the Clearview font or any other font approved by the Department of Transportation.
 (c)MemorandumBeginning on the date of enactment of this Act and notwithstanding the notice on January 25, 2016, in the Federal Register terminating the Interim Approval (IA–5) of provisional use of an alternative lettering style for positive contrast legends on guide signs and the memorandum issued by the Federal Highway Administration, Office of Transportation Operations on January 28, 2016, regarding such termination, a jurisdiction may use Clearview font for such guide signs.
			